Per Curiam.
The evidence disclosed that the plaintiff, using -crutches because of a recent leg amputation, slipped on the floor of defendant’s restaurant. In the fall he sustained injury. It was defendant’s custom to mop the floor three times daily, using a mop pulled through a pressure wringer. Any moisture left by the mop dries within three or four minutes. After the mop goes through the wringer, “It was not a wet mop, it is a damp mop, it does not leave residuary water on the floor.” Plaintiff knew the mopping operation was going on. He testified: “I saw the place on the floor where the crutch slipped, it was spotted damp and showed the skid marks of the crutch.”
In the light of applicable law in this State, evidence of actionable negligence is lacking. Harris v. Montgomery Ward & Co., 230 N.C. 485, 53 S.E. 2d 536.
The judgment of nonsuit is
Affirmed.